Exhibit 10.3


HILLENBRAND, INC. STOCK INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT


This Restricted Stock Unit Award Agreement (this “Agreement”) is effective as of
the ___ day of December, 20__ (the “Grant Date”), between Hillenbrand, Inc. (the
“Company”) and _______________ (the “Employee”) and evidences the grant by the
Company of Restricted Stock Units (“RSUs”) in accordance with the provisions of
the Hillenbrand, Inc. Stock Incentive Plan, as amended from time-to-time (the
“Plan”).
The Restricted Stock Units are subject to the terms and conditions set forth in
the Plan (which is incorporated herein by reference), any rules and regulations
adopted by the Board of Directors of the Company or the committee of the Board
which administers the Plan (collectively, the “Committee”), and this Agreement.
In the event of any conflict between the provisions of the Plan and the
provisions of this Agreement, the terms, conditions and provisions of the Plan
shall control, and this Agreement shall be deemed to be modified accordingly. By
agreeing on this Agreement, the Company and the Employee establish a legal
relationship separate from the employment relationship between the Employee and
the Employer (as defined below). The Employer is neither a party to nor in any
respect liable for the obligations and liabilities of the Company under this
Agreement. Notwithstanding the foregoing and as far as required by applicable
laws, the Employer may nevertheless be involved in the procurement of payments
and withdrawals of wages taxes and social security contributions. This grant
shall become effective only if the Employee signs and returns to the Company a
copy of this Agreement evidencing the Employee’s understanding of the terms and
conditions of the RSUs, including, as applicable, through any medium prescribed
by the Stock Plan Provider (as defined below). Any terms used in this Agreement
as capitalized defined terms that are not defined herein shall have the meanings
set forth in the Plan. For purposes of this Agreement, “Employer” means the
Subsidiary that employs the Employee.
1.    AWARD AMOUNT: ________ RESTRICTED STOCK UNITS


2.Recording Award; Additions. The Company shall cause an account to be
established in the name of the Employee (“RSU Account”) which shall be assumed
to be invested in the number of shares of common stock, no par value, of the
Company (“Common Stock”) equal to the number of Restricted Stock Units awarded
herein to Employee (the “Initial RSU Award”). No actual shares of Common Stock
shall be held in the RSU Account, and the number of shares of Common Stock
maintained in the RSU Account (“Deferred Stock”) shall be a book entry which
states the number of shares of Common Stock the Employee would have a right to
receive in accordance with the terms of this Agreement. Any cash dividend paid
on Common Stock by the Company while the RSU Account exists will be assumed to
be paid on the Deferred Stock in the RSU Account and shall be assumed to be
reinvested in Common Stock on the date of such dividend payment at a price equal
to the Fair Market Value of the Common Stock on such date (as the term “Fair
Market Value” is defined in the Plan), thereby increasing the number of shares
of Deferred Stock maintained in the RSU Account. Any stock dividends, stock
splits and other similar rights inuring to Common Stock shall also be assumed to
inure to the Deferred Stock in the RSU Account, which may result in an increase
or decrease to the number of shares of Deferred Stock in the RSU Account
pursuant to the applicable provisions hereof. The Initial RSU Award plus any
increases or less any decreases due to cash dividends, stock dividends, stock
splits and any other similar rights inuring to Common Stock as set forth in the
two immediately preceding sentences shall hereinafter be referred to as the “RSU
Award.”


3.    Vesting and Forfeiture; Potential Repayment Obligation.


(a)Shares of Deferred Stock shall become non-forfeitable shares (“Vested
Deferred Stock”) upon the earliest to occur of (i) vesting of such shares
pursuant to the vesting schedule set forth in Section 4 below, or (ii) vesting
of such shares pursuant to Section 5 below. Any Deferred Stock maintained in the
Deferred Stock Account that is not Vested Deferred Stock at the time of, or that
does not become Vested Deferred Stock (including pursuant to Section 5) in
connection with, the Employee’s termination of employment shall be forfeited by
the Employee without the payment of any consideration or further consideration
by the Company, and neither the Employee nor any successors, heirs, assigns, or
legal representatives of the Employee shall thereafter have any further rights
or interest in such forfeited Deferred Stock.


(b)The Employee’s Restricted Stock Units, any Deferred Stock, any Common Stock
acquired under the Plan, and any proceeds from the sale of any of the foregoing
are required to be forfeited by the Employee, including after vesting or
delivery, if the Employee breaches any restrictive covenant contained in any
employment, severance, or other agreement with the Company or the Employer or in
any applicable Company or Employer policy, and the Company may direct the Stock
Plan Provider (as defined below) to deliver to the Company such Restricted Stock
Units, Deferred Stock, Common Stock, or proceeds from the sale of any of the
foregoing to the extent held in an account with such Stock Plan Provider.


(c)This Paragraph 3(c) is applicable only if the Employee holds the office of
Vice President, or a higher office, with the Company or one of its significant
Subsidiaries as of the effective date of this Agreement. Notwithstanding any
other provision of this Agreement to the contrary, any Restricted Stock Units,
any Deferred Stock (including Vested Deferred Stock), or shares of Common Stock
issued in connection with this Agreement, and/or any amount received with
respect to any sale of any such shares, shall be subject to potential
cancellation, recoupment, rescission, payback, or other action in accordance
with the terms of the Company’s clawback policy, as it may be amended from time
to time (the “Policy”). The Employee agrees and consents to the Company’s
application, implementation, and enforcement of (i) the Policy or any similar
policy established by the Company or its Subsidiaries that may apply to the
Employee, and (ii) any provision of applicable law relating to cancellation,
rescission, payback, or recoupment of compensation, and expressly agrees that
the Company may take such actions as are necessary to effectuate the Policy, any
similar policy (as applicable to the Employee) or applicable law without further
consent or action being required by the Employee. To the extent that the terms
of this Agreement and the Policy or any similar policy conflict, the terms of
such policy shall prevail.


4.    Vesting Under Vesting Schedule. The RSUs granted under this Agreement
shall become Vested Deferred Stock according the Vesting Schedule set forth in
the Appendix. The Employee must remain actively employed (which, for the
avoidance of doubt, shall mean being actively involved in the day-to-day
operations of the business and shall not include any “garden leave” or similar
arrangements) by the Company and/or any one or more of its Subsidiaries (as
defined in the Plan) continuously through the Vesting Schedule dates set forth
on the Vesting Schedule in order for the corresponding RSUs to become Vested
Deferred Stock.


Vesting Schedule (Dates & Quantities)


5.    Vesting Outside Vesting Schedule.


(d)All shares of Deferred Stock maintained in the Deferred Stock Account which
have not previously become shares of Vested Deferred Stock under the Vesting
Schedule, and have not otherwise been forfeited, shall become shares of Vested
Deferred Stock upon the earlier to occur of any of the following events:


(i)Death or Disability: the termination of the Employee’s employment with the
Company and/or one of its Subsidiaries by reason of either the disability of the
Employee, as determined by the Committee, or the death of the Employee, but only
if such termination of employment occurs after the date that is one year and one
day after the Grant Date;


(ii)Change in Control: the occurrence of a Change in Control of the Company (as
defined in the Plan); or


(iii)Retirement: termination of employment, other than upon death or discharge
by the Company or any Subsidiary for Cause, after having (1) completed at least
five years of service in the aggregate with the Company or any of its
Subsidiaries, and (2) reached age fifty-five (55).


(e)If the Employee’s employment with the Company and/or a Subsidiary terminates
due to such Employee’s Retirement, then the number of RSUs that then become
vested Deferred Stock will be equal to the product of (i) the number of shares
of Deferred Stock, and (ii) a fraction, the numerator of which is the number of
full weeks in the Vesting Schedule during which the Employee was employed by the
Company or a Subsidiary, and the denominator is 156.


(c)    If the Employee, at termination of employment, is a party to a written
employment agreement with the Company or a Subsidiary that provides for the
voluntary termination of employment by the Employee for Good Reason (as defined
below), and if the Employee terminates employment voluntarily for Good Reason,
then the number of RSUs that then become vested Deferred Stock will be equal to
the product of (i) the number of shares of Deferred Stock, and (ii) a fraction,
the numerator of which is the number of full weeks in the Vesting Schedule
during which the Employee was employed by the Company or a Subsidiary, and the
denominator is 156. For purposes of this Agreement, “Good Reason” means, if the
Employee, at termination of employment, is a party to a written employment
agreement with the Company or a Subsidiary, the definition given to that term or
a comparable term in that agreement, if any.


For the avoidance of doubt, all shares of Deferred Stock maintained in the
Deferred Stock Account which have not previously become shares of Vested
Deferred Stock shall be forfeited upon termination of employment for any reason
(or no reason), other than as expressly set forth above.


For the purposes of this Agreement, any transfer of the Employee’s employment to
or from the Employer to or from the Company or any of its Subsidiaries shall not
constitute a termination of employment, and the Employee’s employment will be
deemed to be continuous notwithstanding any such transfers. Temporary absences
from employment because of illness or vacation shall not be considered
terminations of employment. If the Employee is resident or employed outside of
the United States, the Employee’s termination date shall mean the earliest of
(i) the date on which notice of termination is provided to the Employee, (ii)
the last day of the Employee’s active service (which, for the avoidance of
doubt, shall mean being actively involved in the day-to-day operations of the
business and shall not include any “garden leave” or similar arrangements) with
the Company or one of its Subsidiaries, or (iii) the last day on which the
Employee is an “employee” of the Company or one of its Subsidiaries, as
determined in each case without including any required advance notice period
during which the Employee does not render any active service and irrespective of
the status of the termination under local labor or employment laws. For purposes
of this Agreement and the Plan, the Committee shall have absolute discretion to
determine the date and circumstances of termination of the Employee’s
employment, and its determination shall be final, conclusive and binding upon
the Employee; provided, however, the Committee shall at all times act in a
manner that complies with (and avoids adverse income tax consequences under)
Section 409A of the Internal Revenue Code (“Section 409A”).


If the Employee is resident or employed in a country that is a member of the
European Union, the grant of the RSUs and this Agreement is intended to comply
with the age discrimination provisions of the EU Equal Treatment Framework
Directive, as implemented into local law (the “Age Discrimination Rules”). To
the extent that a court or tribunal of competent jurisdiction determines that
any provision of this Agreement is invalid or unenforceable, in whole or in
part, under the Age Discrimination Rules, the Company, in its sole discretion,
shall have the power and authority to revise or strike such provision to the
minimum extent necessary to make it valid and enforceable to the full extent
permitted under local law.


6.    Payment of Award. Payment of the RSU Award shall be made to the Employee
with respect to shares of Vested Deferred Stock as soon as reasonably
practicable after the shares become shares of Vested Deferred Stock; provided,
however, that if the Employee is a “specified employee” under Section 409A,
payment of the RSU Award will be delayed for a period of six (6) months as and
to the extent necessary to comply with (avoid adverse income tax consequences
under) the provisions of Section 409A. No payment shall be made with respect to
shares that are not shares of Vested Deferred Stock. The form of payment shall
be the delivery to the Employee of shares of Common Stock equal to the number of
shares of Vested Deferred Stock being paid unless an alternate form of payment
is selected by the Committee or the Board of Directors of the Company as
provided in the Plan (in which event all references herein to the delivery of
shares shall be interpreted as calling for the delivery of the alternate
consideration to be paid to the Employee in payment of the RSU Award). Any
fractional shares of Vested Deferred Stock to be delivered to the Employee shall
be rounded up to the next whole share of Vested Deferred Stock.


7.    Settlement in Cash. Notwithstanding anything in the Agreement to the
contrary, the Company may, in its sole discretion, settle the RSU Award (and any
Dividend Shares) in the form of a cash payment to the extent settlement in
shares of Common Stock is prohibited under local law or would require the
Employee, the Company and/or the Employer to obtain the approval of any
governmental and/or regulatory body in the Employee’s country of residence (and
country of employment, if different). Alternatively, the Company may, in its
sole discretion, settle the RSU Award (and any Dividend Shares) in the form of
shares of Common Stock but require an immediate sale of such shares (in which
case, the Employee hereby expressly authorizes the Company to issue sales
instructions in relation to such shares of Common Stock on the Employee’s
behalf).


8.    Administration of the Award. The Committee shall administer the RSU Award,
and shall have complete and full discretion in the administration and
interpretation of the terms thereof, except as may be otherwise expressly
provided herein or in the Plan.


9.    No Rights as Stockholder. The Employee shall have no rights as a
stockholder with respect to any shares of Deferred Stock described herein until
shares of Common Stock are delivered to the Employee pursuant to Section 6.
Until such time, the Employee shall not be entitled to dividends (other than the
adjustment of the RSU Account on account of dividends as provided in Section 2)
or to vote at meetings of the stockholders of the Company with respect to shares
of Deferred Stock.


10.
Tax and Social Insurance Contributions Withholding.

(a)Regardless of any action the Company and/or the Employer take with respect to
any or all income tax (including U.S. federal, state and local taxes and/or
non-U.S. taxes), social insurance, payroll tax, payment on account or other
tax-related withholding (“Tax-Related Items”), the Employee acknowledges that
the ultimate liability for all Tax-Related Items legally due by the Employee is
and remains the Employee’s responsibility and that the Company and the Employer
(i) makes no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the RSU Award, including the
grant of the RSU Award, the vesting and settlement of the RSU Award, and the
subsequent sale of any shares of Common Stock acquired pursuant to the RSU Award
and the receipt of any dividends; and (ii) does not commit to structure the
terms of the grant or any aspect of the RSU Award to reduce or eliminate the
Employee’s liability for Tax-Related Items.
(b)Prior to the delivery of shares of Common Stock upon vesting of the RSU
Award, if the Employee’s country of residence (and/or the Employee’s country of
employment, if different) requires withholding of Tax-Related Items, the Company
shall withhold a sufficient number of whole shares of Common Stock otherwise
issuable upon vesting of the RSU Award that have up to an aggregate Fair Market
Value sufficient to pay the Tax-Related Items, which shall not exceed the amount
determined by the maximum statutory tax withholding rates in the participant’s
applicable jurisdictions (or such other rate as will not result in a negative
accounting impact). The cash equivalent of the shares of Common Stock withheld
will be used to settle the obligation to withhold the Tax-Related Items. In the
event that the withholding of shares of Common Stock may trigger adverse
consequences to the Company or the Employer, the Company or the Employer may
withhold the Tax-Related Items required to be withheld with respect to the
shares of Common Stock in cash from the Employee’s regular salary and/or wages,
or other amounts payable to the Employee, or may require the Employee to
personally make payment of the Tax-Related Items required to be withheld. In the
event the withholding requirements are not satisfied through the withholding of
shares of Common Stock by the Company or through withholding from the Employee’s
regular salary and/or wages or any other amounts payable to the Employee, no
shares of Common Stock will be issued to the Employee (or the Employee’s estate)
upon vesting of the RSU Award unless and until satisfactory arrangements (as
determined by the Committee) have been made by the Employee with respect to the
payment of any Tax-Related Items which the Company and the Employer determine,
each in its sole discretion, must be withheld or collected with respect to such
RSU Award. By accepting the RSU Award, the Employee expressly consents to the
withholding of shares of Common Stock and/or cash as provided for hereunder. All
other Tax-Related Items related to the RSU Award and any shares of Common Stock
delivered in settlement thereof are the Employee’s sole responsibility. If the
obligation for the Employee’s Tax-Related Items is satisfied by withholding a
number of shares of Common Stock as described herein, the Employee shall be
deemed to have been issued the full number of shares of Common Stock issuable
upon vesting, notwithstanding that a number of the shares of Common Stock is
held back solely for the purpose of paying the Tax-Related Items due as a result
of the vesting or any other aspect of the RSU Award.
(c)To the extent the Company or the Employer pays any Tax-Related Items that are
the Employee’s responsibility (“Advanced Tax Payments”), the Company or the
Employer shall be entitled to recover such Advanced Tax Payments from the
Employee in any and all manner that the Company determines appropriate in its
sole discretion. For purposes of the foregoing, the manner of recovery of the
Advanced Tax Payments shall include (but is not limited to) offsetting the
Advanced Tax Payments against any and all amounts that may be otherwise owed to
the Employee by the Company or the Employer (including regular salary/wages,
bonuses, incentive payments and shares of Common Stock acquired by the Employee
pursuant to any equity compensation plan that are otherwise held by the Company
for the Employee’s benefit).
(d)If the Employee is subject to taxation in more than one jurisdiction, the
Employee acknowledges that the Company or the Employer may be required to
withhold or account for Tax-Related Items in more than one jurisdiction. The
Employee hereby consents to any action reasonably taken by the Company and the
Employer to meet the Employee’s obligation for Tax-Related Items. By accepting
the RSU Award, the Employee expressly consents to the withholding of shares of
Common Stock and/or withholding from the Employee’s regular salary and/or wages
or other amounts payable to the Employee as provided for hereunder. All other
Tax-Related Items related to the RSU Award and any shares of Common Stock
delivered in payment thereof are the Employee’s sole responsibility.
11.    Discretionary Nature of Grant; No Vested Rights. The Employee
acknowledges and agrees that the Plan is discretionary in nature and may be
amended, cancelled or terminated by the Company, in its sole discretion, at any
time. The grant of the RSU Award under the Plan is a one-time benefit and does
not create any contractual or other right to receive a grant of RSU Award or
benefits in lieu of a RSU Award in the future. Future grants, if any, will be at
the sole discretion of the Company, including, but not limited to, the form and
timing of any grant, the number of shares of Common Stock subject to the grant,
and the vesting provisions. Any amendment, modification or termination of the
Plan shall not constitute a change or impairment of the terms and conditions of
the Employee’s employment with the Employer. Neither the Company nor the
Employer shall be liable for any change in value of the RSU Award, the amount
realized upon settlement of the RSU Award or the amount realized upon a
subsequent sale of any shares of Common Stock acquired upon settlement of the
RSU Award resulting from any fluctuation of the United States Dollar/local
currency foreign exchange rate.


12.    Termination Indemnities. The Employee’s participation in the Plan is
voluntary. The value of the RSU Award and any other awards granted under the
Plan is an extraordinary item of compensation outside the scope of the
Employee’s employment (and the Employee’s employment contract, if any). Any
grant under the Plan, including the grant of the RSU Award, is not part of
normal or expected compensation for purposes of calculating any severance,
resignation, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments.


13.    Section 409A Compliance. The RSU Award is intended to be exempt from the
requirements of Section 409A. The Plan and this Agreement shall be administered
and interpreted in a manner consistent with this intent. If the Company
determines that this Agreement is subject to Section 409A and that it has failed
to comply with the requirements of that Section, the Company may, at the
Company’s sole discretion and without the Employee’s consent, amend this
Agreement to cause it to comply with Section 409A or be exempt from Section
409A.
14.    Notices. All notices and other communications required or permitted under
this Agreement shall be written and delivered personally or sent by registered
or certified first-class mail, postage prepaid and return receipt required,
addressed as follows: if to the Company, to the Company’s executive offices in
Batesville, Indiana, and if to the Employee or his or her successor, to the
address last furnished by the Employee to the Company. The Company may, however,
authorize notice by any other means it deems desirable or efficient at a given
time, such as notice by facsimile or electronic mail.
15.    No Employment Rights. The grant of the RSU Award shall not confer upon
the Employee any right to continue in the employ of the Employer nor limit in
any way the right of the Employer to terminate the Employee’s employment at any
time.
16.    Data Privacy. The Company is located at One Batesville Boulevard,
Batesville, Indiana 47006, United States of America, and grants RSUs under the
Plan to employees of the Company and its Subsidiaries in its sole discretion. In
conjunction with the Company’s grant of the RSU Award under the Plan and its
ongoing administration of such award, the Company is providing the following
information about its data collection, processing and transfer practices. In
accepting the grant of the RSU Award, the Employee expressly and explicitly
consents to the personal data activities as described herein.
(a)Data Collection, Processing and Usage. The Company and the Employer will
collect, process and use certain personal information about the Employee,
specifically, the Employee’s name, home address, email address and telephone
number, date of birth, date of hire, social security or insurance number,
passport number or other identification numbers, salary, nationality, job title,
any shares of Common Stock or directorships held in the Company, details of all
RSUs or any other entitlement to shares of Common Stock awarded, canceled,
exercised, vested, unvested or outstanding in the Employee’s favor (“Data”), for
the exclusive purpose of implementing, administering and managing the Plan. The
Company’s legal basis for the collection, processing and use of the Employee’s
Data is the Employee’s consent. The Employee’s Data also may be disclosed to
certain securities or other regulatory authorities where the Company’s
securities are listed or traded or regulatory filings are made. The Company’s
legal basis for such disclosure of the Employee’s Data is to comply with
applicable laws, rules and regulations.
(b)Stock Plan Administration Service Providers. The Company and the Employer
transfer the Employee’s Data to Fidelity Stock Plan Services LLC, a broker
firm/third party service provider based in the United States of America and
engaged by the Company to assist with the implementation, administration and
management of awards granted under the Plan (the “Stock Plan Provider”). In the
future, the Company may select a different Stock Plan Provider and share the
Employee’s Data with another company that serves in a similar manner. The Stock
Plan Provider will open an account for the Employee to receive and trade shares
of Common Stock acquired under the Plan. The Employee will be asked to agree to
separate terms and data processing practices with the Stock Plan Provider, which
is a condition of the Employee’s ability to participate in the Plan.
(c)International Data Transfers. The Company and the Stock Plan Provider are
based in the United States of America. The Employee should note that the
Employee’s country of residence may have enacted data privacy laws that are
different from the United States of America. The Company’s legal basis for the
transfer of the Employee’s Data to the United States of America is the
Employee’s consent.
(d)Voluntariness and Consequences of Consent, Denial or Withdrawal. The
Employee’s participation in the Plan and the Employee’s grant of consent
hereunder is purely voluntary. The Employee may deny or withdraw his or her
consent at any time. If the Employee does not consent, or if the Employee later
withdraws his or her consent, the Employee may be unable to participate in the
Plan. This would not affect the Employee’s existing employment or salary;
instead, the Employee merely may forfeit the opportunities associated with
participation in the Plan.
(e)Data Retention. The Employee understands that the Employee’s Data will be
held only as long as is necessary to implement, administer and manage the
Employee’s RSU Award and participation in the Plan. When the Company no longer
needs the Data, the Company will remove it from its systems. If the Company
retains the Employee’s Data longer, it would be to satisfy the Company’s legal
or regulatory obligations and the Company’s legal basis would be for compliance
with applicable laws, rules and regulations.
(f)Data Subject Rights. The Employee understands that the Employee may have the
right under applicable law to (i) access or copy the Employee’s Data that the
Company possesses, (ii) rectify incorrect Data concerning the Employee, (iii)
delete the Employee’s Data, (iv) restrict processing of the Employee’s Data, and
(v) lodge complaints with the competent supervisory authorities in the
Employee’s country of residence. To receive clarification regarding these rights
or to exercise these rights, the Employee understands that the Employee can
contact his or her Employer’s human resources representative.
17.    Repatriation/Compliance with Local Law. As a condition to the RSU Award,
the Employee hereby agrees to repatriate all payments attributable to the shares
and/or cash acquired under the Plan in accordance with local foreign exchange
rules and regulations in the Employee’s country of residence (and country of
employment, if different). In addition, the Employee also agrees to take any and
all actions, and consent to any and all actions taken by the Company and its
Subsidiaries, as may be required to allow the Company and its Subsidiaries to
comply with local laws, rules and regulations in the Employee’s country of
residence (and country of employment, if different). Finally, the Employee
agrees to take any and all actions as may be required to comply with the
Employee’s personal obligations under local laws, rules and regulations in the
Employee’s country of residence (and country of employment, if different).
18.    Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to the RSU Award or other awards granted to the
Employee under the Plan by electronic means. The Employee hereby consents to
receive such documents by electronic delivery and agrees to participate in the
Plan through an on-line or electronic system established and maintained by the
Company or a third party designated by the Company.
19.    English Language. If the Employee is a resident outside of the United
States, the Employee acknowledges and agrees that it is the Employee’s express
intent that this Agreement, the Plan and all other documents, notices and legal
proceedings entered into, given or instituted pursuant to the RSU Award, be
drawn up in English. If the Employee has received this Agreement, the Plan or
any other documents related to the RSU Award translated into a language other
than English, and if the meaning of the translated version is different than the
English version, the English version will control.
20.    Private Placement. The grant of the Award is not intended to be a public
offering of securities in the Employee’s country of residence (and country of
employment, if different). The Company has not submitted any registration
statement, prospectus or other filings with the local securities authorities
(unless otherwise required under local law), and the grant of the RSU Award is
not subject to the supervision of the local securities authorities.
21.    Addendum. Notwithstanding any provisions of this Agreement to the
contrary, the RSU Award shall be subject to any special terms and conditions for
the Employee’s country of residence (and country of employment, if different),
as are set forth in an addendum to this Agreement (the “Addendum”). Further, if
the Employee transfers the Employee’s residence and/or employment to another
country reflected in the Addendum to this Agreement, the special terms and
conditions for such country shall apply to the Employee to the extent the
Company determines, in its sole discretion, that the application of such terms
and conditions is necessary or advisable (or the Company may establish such
alternative terms and conditions that may be necessary or advisable to
accommodate the Employee’s transfer). The Addendum shall constitute part of this
Agreement.


22.    Additional Requirements. The Company reserves the right to impose other
requirements on the RSU Award, any shares of Common Stock acquired pursuant to
the RSU Award, and the Employee’s participation in the Plan, to the extent the
Company determines in order to comply with local law or to facilitate the
operation and administration of the RSU Award and the Plan. Such requirements
may include (but are not limited to) requiring the Employee to sign any
agreements or undertakings that may be necessary to accomplish the foregoing.
23.    Designation of Beneficiary. The Employee shall be permitted to provide to
the Committee a beneficiary designation for receipt of the RSU Award after
death. If the Employee fails to designate a beneficiary, or if the designated
beneficiary predeceases the Employee, the RSU Award shall be paid to the
deceased Employee’s spouse, if living, or if no spouse is living, to the
deceased Employee’s estate.


24.    Non‑Transferability.


(a)    The Deferred Stock, the Deferred Stock Account and the Vested Deferred
Stock may not be sold, assigned, transferred, exchanged, pledged, hypothecated,
or otherwise encumbered and no such sale, assignment, transfer, exchange,
pledge, hypothecation, or encumbrance, whether made or created by a voluntary
act of the Employee or any agent of the Employee or by operation of law, shall
be recognized by, or be binding upon, or shall in any manner affect the rights
of, the Company, its successors or any agent thereof.


(b)    No amounts payable hereunder shall be transferable by the Employee other
than by the Employee’s designation of a beneficiary pursuant to Section 22. The
amounts payable hereunder shall be exempt from the claims of creditors of the
Employee and from all orders, decrees, levies and executions and any other legal
process to the fullest extent that may be permitted by law.


25.    Amendments. Except as otherwise expressly provided herein or in the Plan,
this Agreement may be modified only upon the mutual written agreement of the
Company and the Employee (or the Employee’s beneficiary or legal representatives
if applicable).


26.    Source of Benefit Payments; Nature of Employee’s Rights. Shares of Common
Stock distributable to the Employee hereunder may consist of authorized but
unissued shares of the Company’s Common Stock or shares of Common Stock that
have been issued and reacquired by the Company. This Agreement or the RSU Award
shall not create or be construed to create a trust or separate fund of any kind
or a fiduciary relationship between the Company or a Subsidiary and Employee,
and Employee shall not acquire any right in any specific property of the Company
or any Subsidiary. To the extent Employee acquires a right to receive payments
from the Company or any Subsidiary, such right shall not be greater than the
right of an unsecured general creditor of the Company or its Subsidiaries.


27.    Successors and Assigns.


(a)    This Agreement is personal to the Employee and without the prior written
consent of the Company shall not be assignable by the Employee except by will or
the laws of descent and distribution. This Agreement shall inure to the benefit
of and be enforceable by the Employee’s guardian and legal representatives.


(b)    This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns.


28.    Governing Law; Captions. This Agreement shall be governed by and
construed in accordance with the internal laws of the State of Indiana without
regard to any choice of law rules thereof which might apply the laws of any
other jurisdiction. The captions of this Agreement are not part of the
provisions hereof and shall have no force or effect.


29.    Waiver of Entitlement to Compensation or Damages. In consideration of the
grant of the RSU Award under this Agreement, no claim or entitlement to
compensation or damages shall arise from termination of the RSU Award or
diminution in value of the RSU Award or shares acquired upon vesting of the RSU
Award resulting from termination of the Employee’s employment by the Employer
(for any reason whatsoever and whether or not in breach of local labor laws) and
the Employee irrevocably releases the Employer, the Company, and its
Subsidiaries from any such claim that may arise. Notwithstanding the foregoing,
if any such claim is found by a court of competent jurisdiction to have arisen,
then, by accepting this Agreement, the Employee will be deemed to have
irrevocably waived his or her entitlement to pursue such claim.


30.    Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.


31.    No Waiver. The failure of the Employee or the Company to insist upon
strict compliance with any provision of this Agreement or the failure to assert
any right the Employee or the Company may have hereunder shall not be deemed to
be a waiver of such provision or right or any other provision or right of this
Agreement.


32.    Entire Agreement. The Employee and the Company acknowledge that this
Agreement supersedes any prior agreement between the parties with respect to the
subject matter hereof.


33.    Counterparts. This Agreement may be executed in counterparts, which
together shall constitute one and the same original.




[Signatures follow]







IN WITNESS WHEREOF the Company and the Employee have executed this Agreement
effective as of the Grant Date.




    
Employee Signature


Print Name: _________________________________    
 


HILLENBRAND, INC.


By:     


Print Name:     


Title:     











HILLENBRAND, INC.
ADDENDUM TO
RESTRICTED STOCK UNIT AWARD AGREEMENT
In addition to the terms of the Plan and the Agreement, the RSU Award is subject
to the following additional terms and conditions. All defined terms as contained
in this Addendum shall have the same meaning as set forth in the Plan and the
Agreement. Pursuant to Section 21 of the Agreement, if the Employee transfers
residence and/or employment to another country reflected in an Addendum, the
special terms and conditions for such country will apply to the Employee to the
extent the Company determines, in its sole discretion, that the application of
such terms and conditions is necessary or advisable in order to comply with
local laws, rules, and regulations, or to facilitate the operation and
administration of the RSU Award and the Plan (or the Company may establish
alternative terms and conditions as may be necessary or advisable to accommodate
the Employee’s transfer).


EUROPEAN UNION (“EU”) / EUROPEAN ECONOMIC AREA (“EEA”)


1.    Data Privacy. If the Employee resides and/or is employed in the EU/EEA,
the following provisions replace Section 16 of the Agreement:


Data Privacy. The Company is located at One Batesville Boulevard, Batesville,
Indiana 47006, United States of America, and grants RSUs under the Plan to
employees of the Company and its Subsidiaries in its sole discretion. In
conjunction with the Company’s grant of the RSU Award under the Plan and its
ongoing administration of such award, the Company is providing the following
information about its data collection, processing and transfer practices, which
the Employee should carefully review.


(a)Data Collection, Processing and Usage. The Company and the Employer will
collect, process and use certain personal information about the Employee,
specifically, the Employee’s name, home address, email address and telephone
number, date of birth, date of hire, social security or insurance number,
passport number or other identification numbers, salary, nationality, job title,
any shares of Common Stock or directorships held in the Company, details of all
RSUs or any other entitlement to shares of Common Stock awarded, canceled,
exercised, vested, unvested or outstanding in the Employee’s favor (“Data”), for
the exclusive purpose of implementing, administering and managing the Plan. The
Company’s legal basis for the collection, processing and use of the Employee’s
Data is the Employee’s consent. The Employee’s Data also may be disclosed to
certain securities or other regulatory authorities where the Company’s
securities are listed or traded or regulatory filings are made. The Company’s
legal basis for such disclosure of the Employee’s Data is to comply with
applicable laws, rules and regulations.


(b)Stock Plan Provider. The Company and the Employer transfer the Employee’s
Data to Fidelity Stock Plan Services LLC, a broker firm/third party service
provider based in the United States of America and engaged by the Company to
assist with the implementation, administration and management of awards granted
under the Plan (the “Stock Plan Provider”). In the future, the Company may
select a different Stock Plan Provider and share the Employee’s Data with
another company that serves in a similar manner. The Stock Plan Provider will
open an account for the Employee to receive and trade shares of Common Stock
acquired under the Plan. The Employee will be asked to agree to separate terms
and data processing practices with the Stock Plan Provider, which is a condition
of the Employee’s ability to participate in the Plan.


(c)International Data Transfers. The Company and the Stock Plan Provider are
based in the United States of America. The Employee should note that the
Employee’s country of residence may have enacted data privacy laws that are
different from the United States of America. The Company’s legal basis for the
transfer of the Employee’s Data to the United States of America is to satisfy
its contractual obligations under the terms and conditions of this Agreement.


(d)Data Retention. The Employee understands that the Employee’s Data will be
held only as long as is necessary to implement, administer and manage the
Employee’s RSU Award and participation in the Plan. When the Company no longer
needs the Data, the Company will remove it from its systems. If the Company
retains the Employee’s Data longer, it would be to satisfy the Company’s legal
or regulatory obligations and the Company’s legal basis would be for compliance
with applicable laws, rules and regulations.


(e)Data Subject Rights. The Employee understands that the Employee may have the
right under applicable law to (i) access or copy the Employee’s Data that the
Company possesses, (ii) rectify incorrect Data concerning the Employee, (iii)
delete the Employee’s Data, (iv) restrict processing of the Employee’s Data,
(vi) lodge complaints with the competent supervisory authorities in the
Employee’s country of residence. To receive clarification regarding these rights
or to exercise these rights, the Employee understands that the Employee can
contact his or her Employer’s human resources representative.


Canada


1.Settlement in Shares. Notwithstanding anything to the contrary in the
Agreement or the Plan, the RSU Award shall be settled only in shares of Common
Stock (and may not be settled in cash).


2.Data Privacy. The following provision shall supplement Section 16 of the
Agreement:


The Employee authorizes the Company and the Company’s representative to discuss
with and obtain all relevant information from all personnel, professional or
non-professional, involved in the administration of the Employee’s RSU Award
granted under the Plan. The Employee further authorizes the Company, the
Employer, any broker or any stock plan service provider as may be selected by
the Company from time to time to assist with the Plan, to disclose and discuss
the Employee’s participation in the Plan with their advisors. The Employee also
authorizes the Company and the Employer to record such information related to
the Employee’s participation in the Plan and to keep such information in the
Employee’s employment file.


3.    English Language. If the Employee is a resident of Québec, the Employee
acknowledges and agrees that it is the Employee’s express intent that the
Agreement, the Plan, and all other documents, notices, and legal proceedings
entered into, given, or instituted pursuant to the RSU Award, be drawn up in
English. If the Employee has received the Agreement, the Plan, or any other
documents related to the RSU Award translated into a language other than
English, and if the meaning of the translated version is different than the
English version, the English version will control.


Langue Anglaise. Si l’employé est un résident du Québec, il reconnaît et accepte
que son intention est expressément que le présent contrat, le plan et tous les
autres documents, avis et procédures judiciaires engagés, donnés ou institués en
vertu de l’attribution d’UAI , être rédigé en anglais. Si l’employé a reçu la
présente convention, le plan ou tout autre document relatif au RSU Award traduit
dans une langue autre que l’anglais, et si le sens de la version traduite est
différent de celui de la version anglaise, la version anglaise contrôlera.


China


1.    RSU Award Conditioned on Satisfaction of Regulatory Obligations. If the
Employee is a national of the People’s Republic of China (“PRC”), the grant of
the RSU Award is conditioned upon the Company securing all necessary approvals
from the PRC State Administration of Foreign Exchange to permit the operation of
the Plan and the participation of PRC nationals employed by the Employer, as
determined by the Company in its sole discretion.


2.    Sale of Shares. Notwithstanding anything to the contrary in the Plan, upon
any termination of employment with the Employer, the Employee may be required to
sell all shares of Common Stock acquired under the Plan within such time period
as may be established by the PRC State Administration of Foreign Exchange.


3.    Exchange Control Restrictions. The Employee understands and agrees that,
if the Employee is subject to exchange control laws in China, the Employee will
be required to repatriate immediately to China the proceeds from the sale of any
shares of Common Stock acquired under the Plan. The Employee further understands
that such repatriation of sale proceeds must be effected through a special bank
account established by the Company with a financial institution in China and the
Employee hereby consents and agrees that proceeds from the sale of shares of
Common Stock acquired under the Plan may be transferred to such account by the
Company on the Employee’s behalf prior to being delivered to the Employee and
that no interest shall be paid with respect to funds held in such account. Sale
proceeds may be paid to the Employee in U.S. dollars or local currency at the
Company’s discretion. If the sale proceeds are paid to the Employee in U.S.
dollars, the Employee understands that the Employee must establish and maintain
a U.S. dollar bank account in China so that the proceeds may be deposited into
such account. If the sale proceeds are paid to the Employee in local currency,
the Employee acknowledges that the Company is under no obligation to secure any
particular exchange conversion rate and that the Company may face delays in
converting the sale proceeds to local currency due to exchange control
restrictions. The Employee agrees to bear any currency fluctuation risk between
the time the shares of Common Stock are sold and the net proceeds are converted
into local currency and distributed to the Employee. The Employee further agrees
to comply with any other requirements that may be imposed by the Company in the
future in order to facilitate compliance with exchange control requirements in
China.


4.    Administration. The Company shall not be liable for any costs, fees, lost
interest or dividends or other losses the Employee may incur or suffer resulting
from the enforcement of the terms of this section or otherwise from the
Company’s operation and enforcement of the terms of the Plan, the Agreement and
this Addendum, and the RSU Award in accordance with Chinese law including,
without limitation, any applicable rules, regulations, requirements and
approvals issued by the State Administration of Foreign Exchange.


Denmark


1.    Treatment of RSUs Upon Termination of Employment. Notwithstanding any
provision in the Agreement or the Plan to the contrary, the treatment of the RSU
Award upon the Employee’s termination of employment shall be governed by the
Danish Act on the Usage of Rights to Purchase or Subscribe for Shares etc. in
Employment Relationships (the “Stock Option Act”), as in effect at the time of
the Employee’s termination of employment (as determined by the Company, in its
sole discretion, in consultation with legal counsel). The Employee acknowledges
having received an “Employer Statement” in Danish, which is being provided in
conjunction with the RSU Award to comply with the Stock Option Act.


France


1.    English Language. If the Employee is a resident of France, the Employee
acknowledges and agrees that it is the Employee’s express intent that the
Agreement, the Plan, and all other documents, notices, and legal proceedings
entered into, given, or instituted pursuant to the RSU Award, be drawn up in
English. If the Employee has received the Agreement, the Plan, or any other
documents related to the RSU Award translated into a language other than
English, and if the meaning of the translated version is different than the
English version, the English version will control.


Langue Anglaise. Si l’employé est un résident de la France, il reconnaît et
accepte que son intention est expressément que le présent contrat, le plan et
tous les autres documents, avis et procédures judiciaires engagés, donnés ou
institués en vertu de l’attribution d’UAI , être rédigé en anglais. Si l’employé
a reçu la présente convention, le plan ou tout autre document relatif au RSU
Award traduit dans une langue autre que l’anglais, et si le sens de la version
traduite est différent de celui de la version anglaise, la version anglaise
contrôlera.


Germany


No country-specific provisions.




Mexico


1.    Commercial Relationship. The Employee expressly recognizes that the
Employee’s participation in the Plan and the Company’s grant of the RSU Award
does not create an employment relationship between the Employee and the Company.
The Company has granted the Employee the RSU Award as a consequence of the
commercial relationship between the Company and the Company’s Subsidiary in
Mexico that employs the Employee (i.e., the Employer), and the Company’s
Subsidiary in Mexico is the Employee’s sole employer. Based on the foregoing,
(a) the Employee expressly recognizes the Plan and the benefits the Employee may
derive from the Employee’s participation in the Plan does not establish any
rights between the Employee and the Employer, (b) the Plan and the benefits the
Employee may derive from the Employee’s participation in the Plan are not part
of the employment conditions and/or benefits provided by the Employer, and (c)
any modifications or amendments of the Plan by the Company, or a termination of
the Plan by the Company, shall not constitute a change or impairment of the
terms and conditions of the Employee’s employment with the Employer.


Singapore


1.    Qualifying Person Exemption. The grant of the RSU Award under the Plan is
being made pursuant to the “Qualifying Person” exemption under section 273(1)(f)
of the Securities and Futures Act (Chapter 289, 2006 Ed.) (the “SFA”). The Plan
has not been and will not be lodged or registered as a prospectus with the
Monetary Authority of Singapore and is not regulated by any financial
supervisory authority pursuant to any legislation in Singapore. Accordingly,
statutory liability under the SFA in relation to the content of prospectuses
would not apply. The Employee should note that, as a result, the RSU Award are
subject to section 257 of the SFA and the Employee will be unable to make: (a)
any subsequent sale of the shares of Common Stock underlying the RSU Award in
Singapore; or (b) any offer of such subsequent sale of the shares of Common
Stock subject to the RSU Award in Singapore, unless such sale or offer is made
pursuant to the exemptions under Part XIII Division 1 Subdivision (4) (other
than section 280) of the SFA.


Sweden


1.Withholding of Tax-Related Items from Cash Payments. The following provision
shall supplement Section 10 of the Agreement:


Notwithstanding anything in Section 10 of the Agreement to the contrary, if the
Employee is a local national of Sweden, any Tax-Related Items shall be withheld
only in cash from the Employee’s regular salary/wages or other amounts payable
to the Employee in cash, or such other withholding methods as may be permitted
under the Plan and allowed under local law.


Switzerland


1.    Securities Law Notice. The grant of the RSU Award is not intended to be a
public offer in or from Switzerland. Because the offer of the RSU Award is
considered a private offering, it is not subject to registration in Switzerland.
Neither the Agreement, this Addendum nor any other materials relating to the RSU
Award (a) constitutes a prospectus as such term is understood pursuant to
article 652a of the Swiss Code of Obligations, (b) may be publicly distributed
nor otherwise made available in Switzerland, or (c) has been or will be filed
with, approved or supervised by any Swiss regulatory authority (in particular,
the Swiss Financial Market Supervisory Authority).


United Kingdom


1.    Income Tax and Social Insurance Contribution Withholding. The following
provision shall supplement Section 10 of the Agreement:


Without limitation to Section 10 of the Agreement, the Employee hereby agrees
that the Employee is liable for all Tax-Related Items and hereby consents to pay
all such Tax-Related Items, as and when requested by the Company, the Employer
or by HM Revenue & Customs (“HMRC”) (or any other tax authority or any other
relevant authority). The Employee hereby agrees to indemnify and keep
indemnified the Company and the Employer against any Tax-Related Items that they
are required to pay or withhold on the Employee’s behalf or have paid or will
pay to HMRC (or any other tax authority or any other relevant authority).


Notwithstanding the foregoing, if the Employee is a director or executive
officer (as within the meaning of Section 13(k) of the U.S. Securities Exchange
Act of 1934, as amended), the terms of the immediately foregoing provision will
not apply. In the event that the Employee is a director or executive officer and
income tax due is not collected from or paid by the Employee within ninety (90)
days after the U.K. tax year in which an event giving rise to the
indemnification described above occurs, the amount of any uncollected tax may
constitute a benefit to the Employee on which additional income tax and national
insurance contributions may be payable. The Employee acknowledges that the
Employee ultimately will be responsible for reporting and paying any income tax
due on this additional benefit directly to HMRC under the self-assessment regime
and for reimbursing the Company or the Employer (as applicable) for the value of
any employee national insurance contributions due on this additional benefit,
which the Company and/or the Employer may recover from the Employee at any time
thereafter by any of the means referred to in Section 10 of the Agreement.


2.    Exclusion of Claim. The Employee acknowledges and agrees that the Employee
will have no entitlement to compensation or damages in consequence of the
termination of the Employee’s employment with the Employer for any reason
whatsoever and whether or not in breach of contract, insofar as such entitlement
arises or may arise from the Employee’s ceasing to have rights under or to be
entitled to exercise the RSU Award as a result of such termination, or from the
loss or diminution in value of the RSU Award. Upon the grant of the RSU Award,
the Employee shall be deemed irrevocably to have waived any such entitlement.


******************************


RSU | Revised November 2019    - 1 –